                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       NO. 5:19-CR-18-FL-1




  UNITED STATES OF AMERICA

       v.                                                            ORDER

  DEANDRE L. MILES



       This matter having come before the Court by an unopposed motion of the Office of the

Federal Public Defender to hold defendant’s motion to suppress evidence [DE 46] in abeyance

until after defendant’s arraignment.



       For good cause shown, the motion is GRANTED, and defendant's arraignment shall

now be set for September 11, 2019. This Court finds the ends of justice served by granting of

this motion outweigh the best interests of the public and the defendant in a speedy trial. Any

delay shall be excluded from speedy trial computation. 18 U.S.C. § 3161(h)(7)(A).


       IT IS SO ORDERED.

       This 22nd day of August, 2019.



                                           __________________________________
                                           LOUISE W. FLANAGAN
                                           United States District Judge




            Case 5:19-cr-00018-FL Document 65-1 Filed 08/22/19 Page 1 of 1
